                       Case 20-10062-LMI         Doc 22     Filed 04/05/20      Page 1 of 4
                                      United States Bankruptcy Court
                                      Southern District of Florida
In re:                                                                                  Case No. 20-10062-LMI
Lester Perez Perez                                                                      Chapter 7
Roxana Alvarez Balboa
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 113C-1           User: admin                  Page 1 of 2                   Date Rcvd: Apr 03, 2020
                               Form ID: 318                 Total Noticed: 54


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 05, 2020.
db/jdb         +Lester Perez Perez,    Roxana Alvarez Balboa,     13450 SW 29th Terrace,    Miami, FL 33175-7183
cr             +American Express National Bank,     Zwicker & Associates, P.C.,     80 Minuteman Road,
                 P.O. Box 9043,    Andover, MA 01810-0943
cr             +VT Inc.,   c/o Brittany Lee Hynes,     110 SE 6th St., 15th Flr.,     Ft. Lauderdale, FL 33301-5004
95505100       +Baptist Health Medical Group,     PO BOx 835277,    Miami, FL 33283-5277
95505099       +Baptist Health Medical Group,     PO Box 743144,    Atlanta, GA 30374-3144
95505101       +Baptist Hospital Inpatient Medicine,     Po Box 198116,    Atlanta, GA 30384-8116
95505102       +Best Buy/cbna,    Po Box 6497,    Sioux Falls, SD 57117-6497
95505109       +COMPREHENSIVE PATHOLOGY ASSOC,     PO BOX 198227,    Atlanta, GA 30384-8227
95505104       +CareCentrix,    PO Box 277947,    Atlanta, GA 30384-7947
95505113       +First Federal Credit C,    24700 Chagrin Blvd,     Cleveland, OH 44122-5662
95505114      ++INTELLIRAD IMAGING LLC,    P O BOX 162301,     ALTAMONTE SPRINGS FL 32716-2301
               (address filed with court: Intellirad Imaging,       PO Box 162301,    Altamonte Springs, FL 32716)
95505116       +Kendal Credit and Business Service, Inc.,      Po Box 404665,    Atlanta, GA 30384-4665
95505117       +Kendall Anesthesia Assocs,     Po Box 744193,    Atlanta, GA 30374-4193
95505118        Lvnv Funding Llc,    C/o Resurgent Capital Services,     Greenville, SC 29602
95505120       +MFM Specialists of South Florida,     7300 SW 62 Place, Suite 5E,     Miami, FL 33143-4806
95505121       +Miami Cancer Institute,    PO Box 835277,     Miami, FL 33283-5277
95505122       +Midland Credit Managem,    320 East Big Beaver,     Troy, MI 48083-1271
95505125       +PPSF So FI Pulmonary And Critical Care,     PO Box 348490,     Miami, FL 33234-8490
95505123       +Pathology Assoc of Miami,    PO BOX 198523,     Atlanta, GA 30384-8523
95505126       +Professional Recovery Consultants, Inc.,      PO Box 603586,    Charlotte, NC 28260-3586
95505128       +Radiology Associates of South Florida,     PO Box 919336,     Orlando, FL 32891-0001
95505129       +Rec Mgt Grp,    2901 University Av,    Columbus, GA 31907-7606
95505130       +Receivable Manangement Group, Inc,     2901 University Ave #29,     Columbus, GA 31907-7601
95505132       +SFL Infectious Disease and Tropical Medi,      8740 N Kendall Drive, Suite 208,
                 Miami, FL 33176-2221
95505133       +South Miami Criticare, Inc,     PO Box 47710,    Jacksonville, FL 32247-7710
95505134       +South Miami Hosp, Inc.,    Po Box 198116,     Atlanta, GA 30384-8116
95505135       +South Miami Inpat Phys,    3441 3rd Ave SW,     Naples, FL 34117-3019
95505142       +West Kendall Baptist Hospital,     PO Box 198116,    Atlanta, GA 30384-8116

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: FMMYIP Apr 04 2020 09:03:00      Maria Yip,    2 S. Biscayne Blvd #2690,
                 Miami, FL 33131-1815
smg             EDI: FLDEPREV.COM Apr 04 2020 09:03:00       Florida Department of Revenue,     POB 6668,
                 Tallahassee, FL 32314-6668
ust            +E-mail/Text: USTPRegion21.MM.ECF@usdoj.gov Apr 04 2020 06:40:11         Office of the US Trustee,
                 51 S.W. 1st Ave.,    Suite 1204,   Miami, FL 33130-1614
cr             +EDI: RMSC.COM Apr 04 2020 09:03:00       Synchrony Bank,    PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
cr              EDI: WFFC.COM Apr 04 2020 09:08:00       Wells Fargo Bank, N.A.,    MAC #N9286-01Y,
                 1000 Blue Gentian Road,    Eagan, MN 55121-7700
95505097       +EDI: RMCB.COM Apr 04 2020 09:08:00       American Medical Collection Agency,
                 4 Westchester Place, Suite 110,    Elmsford, NY 10523-1615
95505098       +EDI: AMEREXPR.COM Apr 04 2020 09:08:00       Amex,    P.o. Box 981537,    El Paso, TX 79998-1537
95505106       +EDI: CCS.COM Apr 04 2020 09:08:00      CCS,    Payment Processing Center,     PO Box 55126,
                 Boston, MA 02205-5126
95505103        EDI: CAPONEAUTO.COM Apr 04 2020 09:08:00       Capital One Auto Finan,     Credit Bureau Dispute,
                 Plano, TX 75025
95505105       +E-mail/Text: bankruptcy@cavps.com Apr 04 2020 06:41:39        Cavalry Portfolio Serv,
                 500 Summit Lake Drive,    Valhalla, NY 10595-2322
95505107       +EDI: WFNNB.COM Apr 04 2020 09:08:00       Comenitybank/victoria,    Po Box 182789,
                 Columbus, OH 43218-2789
95505108       +EDI: WFNNB.COM Apr 04 2020 09:08:00       Comenitycap/eldorado,    Po Box 182120,
                 Columbus, OH 43218-2120
95505110       +EDI: CCS.COM Apr 04 2020 09:08:00      Credit Collection Services,      725 Canton Street,
                 Norwood, MA 02062-2679
95505111       +E-mail/Text: electronicbkydocs@nelnet.net Apr 04 2020 06:40:54         Dept Of Education/neln,
                 Po Box 82561,   Lincoln, NE 68501-2561
95505112       +EDI: DISCOVER.COM Apr 04 2020 09:08:00       Discover Fin Svcs Llc,     Pob 15316,
                 Wilmington, DE 19850-5316
95505115        EDI: JPMORGANCHASE Apr 04 2020 09:08:00       Jpmcb Card,    Po Box 15369,    Wilmington, DE 19850
95505119       +EDI: TSYS2.COM Apr 04 2020 09:03:00       Macys/dsnb,    Po Box 8218,    Mason, OH 45040-8218
95505124       +EDI: PRA.COM Apr 04 2020 09:08:00      Portfolio Recov Assoc,     120 Corporate Blvd Ste 100,
                 Norfolk, VA 23502-4952
95505127       +E-mail/Text: BankruptcyMail@questdiagnostics.com Apr 04 2020 06:42:57         Quest Diagnostics,
                 Po Box 740781,    Cincinnati, OH 45274-0781
95505131       +E-mail/Text: bankruptcy@wofco.com Apr 04 2020 06:38:30        Setoyota Fin Dba Of Wo,
                 P O Box 91614,    Mobile, AL 36691-1614
95505136       +EDI: RMSC.COM Apr 04 2020 09:03:00       Syncb/brandsmart,    C/o Po Box 965036,
                 Orlando, FL 32896-0001
                            Case 20-10062-LMI               Doc 22       Filed 04/05/20          Page 2 of 4



District/off: 113C-1                  User: admin                        Page 2 of 2                          Date Rcvd: Apr 03, 2020
                                      Form ID: 318                       Total Noticed: 54


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
95505137       +EDI: RMSC.COM Apr 04 2020 09:03:00     Syncb/care Credit,   C/o Po Box 965036,
                 Orlando, FL 32896-0001
95505138       +EDI: RMSC.COM Apr 04 2020 09:03:00     Syncb/jcp,   Po Box 965007,   Orlando, FL 32896-5007
95505139       +EDI: RMSC.COM Apr 04 2020 09:03:00     Syncb/rooms To Go,   C/o Po Box 965036,
                 Orlando, FL 32896-0001
95505140        EDI: WFFC.COM Apr 04 2020 09:08:00     Wells Fargo,   Credit Bureau Dispute Resoluti,
                 Des Moines, IA 50306
95505141       +EDI: WFFC.COM Apr 04 2020 09:08:00     Wells Fargo Hm Mortgag,   Po Box 10335,
                 Des Moines, IA 50306-0335
                                                                                            TOTAL: 26

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 05, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 3, 2020 at the address(es) listed below:
              Brittany Lee Hynes    on behalf of Creditor   VT Inc. blh@trippscott.com,
               hbb@trippscott.com;bankruptcy@trippscott.com;eservice@trippscott.com
              Maria Yip    trustee@yipcpa.com, mmy@trustesolutions.net;cmmy11@trustesolutions.net
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
              Ricardo Corona, Esq.     on behalf of Joint Debtor Roxana Alvarez Balboa bk@coronapa.com,
               rcorona@coronapa.com
              Ricardo Corona, Esq.     on behalf of Debtor Lester Perez Perez bk@coronapa.com,
               rcorona@coronapa.com
                                                                                            TOTAL: 5
                            Case 20-10062-LMI                 Doc 22    Filed 04/05/20         Page 3 of 4

Information to identify the case:
Debtor 1              Lester Perez Perez                                           Social Security number or ITIN   xxx−xx−6183
                      First Name   Middle Name   Last Name                         EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Roxana Alvarez Balboa                                        Social Security number or ITIN   xxx−xx−6022
(Spouse, if filing)
                      First Name   Middle Name   Last Name                         EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Southern District of Florida

Case number: 20−10062−LMI



Order of Discharge                                                                                                          12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

        Lester Perez Perez                                              Roxana Alvarez Balboa
        aka Lester Perez



           April 3, 2020
                                                                   By the court:
                                                                                   Laurel M Isicoff
                                                                                   Chief United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Form 318 (10/01/16)                                          Order of Discharge                                 page 1
                    Case 20-10062-LMI          Doc 22    Filed 04/05/20    Page 4 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
